Peters, C. J., with whom Shea and Hull, Js.,
join dissenting. I respectfully dissent. Our legislature has enacted wiretap statutes that impose strict limitations on electronic surveillance. Until today, we have regularly obeyed both the letter and the spirit of these statutes, requiring strict compliance with their procedural and substantive mandates. State v. Ross, 194 Conn. 447, 458-59, 481 A.2d 730 (1984); State v. Thompson, 191 Conn. 360, 372, 464 A.2d 799 (1983), cert. denied, 465 U.S. 1006, 104 S. Ct. 999, 79 L. Ed. 2d 231 (1984); State v. Assuntino, 180 Conn. 345, 349, 429 A.2d 900 (1980); State v. Grant, 176 Conn. 17, 25-26 n.3, 404 A.2d 873 (1978). No reason has been advanced why, in this case, we should depart from this well-beaten path.
The statutes that are involved in these proceedings contain unmistakable instructions for the issuance of wiretap orders. Three features of these statutes are of particular significance: (1) the issuance of wiretap orders requires a judicial determination of probable cause by the unanimous vote of a three judge panel; General Statutes §§ 54-41b, 54-41d; (2) a wiretap order for a public telephone requires a judicial determination of probable cause that “a special need exists to intercept wire communications over such facilities”; General Statutes § 54-41d (7); and (3) wiretap orders must be “accompanied by a written statement of the issuing panel setting forth in detail its determination made in accordance with the provisions of section 54-41d and the grounds therefor . . . .” (Emphasis added.) General Statutes § 54-41e.
The statement of the wiretap panel that issued order 86-04 did not, on its face, comply with these statutory *507provisions. Although the panel’s statement tracked the other requirements of § 54-41d, with respect to § 54-41d (7), it made no mention whatsoever of a special need to intercept, noting only that “one of the facilities from which the wire communication is to be intercepted is public and the other is not public.” Despite this obvious deviation from the mandates of §§ 54-41e and 54-41d (7), the majority opinion concludes that the wiretap order was nonetheless valid and enforceable. I disagree.
The majority opinion assigns great weight to its conclusion that the affidavits presented to the wiretap panel would have established a factual foundation of a finding of probable cause that there was a special need to wiretap a public telephone. I think this argument puts the cart before the horse. If the issue were simply the sufficiency of the affidavits, then the role of the judicial panel that issues wiretap orders would be that of ministerial functionaries, charged only with checking out the investigatory enterprise of the police. That is not the law. This court, and the Supreme Court of the United States, have repeatedly emphasized the significance of the interposition of an independent judicial determination that particularized circumstances warrant a search and seizure that would otherwise be constitutionally suspect. United States v. United States District Court for the F.D. of Michigan, S.D., 407 U.S. 297, 317, 92 S. Ct. 2125, 32 L. Ed. 2d 752 (1972); Katz v. United States, 389 U.S. 347, 356-57, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967); State v. Thompson, supra, 376; State v. Assuntino, supra, 352. The question before us is what the wiretap panel did and not what it might have done.
The majority opinion concludes that the statutory mandate for a written finding of a special need to wiretap a public telephone is not especially compelling because the statutory requirement is more procedural *508than substantive. We have, however, strictly construed even the purely procedural requirements of our wiretap statutes, such as the need to produce affidavits under oath. State v. Assuntino, supra, 352-54; State v. Grant, supra, 26. Further, the legislature was entitled, as a matter of public policy, to decide that the wiretap of a public telephone carried with it a significant potential for intrusion into private conversations unrelated to the crime or crimes that the police were legitimately investigating. Balancing the risk of unwarranted intrusion against the risk of undue interference with criminal investigations, the legislature chose to impose a requirement for public telephone wiretaps that went beyond the requirements that otherwise govern the electronic interception of communications. I would characterize this legislative mandate as imposing a substantive constraint on the issuance of a wiretap order. Whatever the proper characterization, however, the imposition of an additional constraint bears evidence of a legislative differentiation between an ordinary wiretap and a public telephone wiretap to which, under familiar principles of statutory construction, we must defer. Maher v. Roe, 432 U.S. 464, 479, 97 S. Ct. 2376, 53 L. Ed. 2d 484 (1977); State v. Bunkley, 202 Conn. 629, 640, 572 A.2d 793 (1987); State v. Wright, 198 Conn. 273, 282, 502 A.2d 911 (1986).
Finally, the language employed by the wiretap panel in issuing order 86-04 manifests no awareness of its statutory obligation to make a reasoned determination of a special need to wiretap a public telephone. I am entirely unpersuaded that the panel’s statement that “one of the facilities from which the wire communication is to be intercepted is public” is the functional equivalent of a “written statement . . . setting forth in detail . . . [the] determination” that “a special need exists to intercept wire communications over [public] facilities.” General Statutes §§ 54-41e, 54-41d (7). More *509likely, the panel’s statement merely reflected the affi-ants’ disclosure of the public nature of one of the telephones that the police sought to wiretap. This disclosure should have triggered a further inquiry into “special need,” but there is no “written evidence” that it did so. Our customary strict construction of the mandates of our wiretap statutes requires the conclusion that this wiretap order was defective.
For these reasons, in my view the Appellate Court should have found error in the trial court’s denial of the defendants’ motions to suppress the evidence of communications obtained pursuant to wiretap order 86-04 insofar as those communications were intercepted from a public telephone. Accordingly, I dissent.